Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-228

                 IN RE SHARON STYLES-ANDERSON, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 412158)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                                  (DDN-010-17)

                             (Decided March 14, 2019)

      Before GLICKMAN, FISHER, and MCLEESE, Associate Judges.

      PER CURIAM: In this reciprocal-discipline matter, the Board on Professional

Responsibility recommends that respondent Sharon Styles-Anderson be suspended

from the practice of law in the District of Columbia for fifteen months, be required

to prove fitness before reinstatement, and make restitution in a separate disciplinary

matter. Neither Ms. Styles-Anderson nor Disciplinary Counsel takes exception to

the Board’s recommendation.
                                         2


      The Board found as follows. Ms. Styles-Anderson is a member of the District

of Columbia Bar, but is not admitted to practice in Virginia. In 2015, Ms. Styles-

Anderson represented a juvenile in state-court proceedings in Virginia. Ms. Styles-

Anderson initially was not affiliated with local counsel, and she admits that she

affirmatively misrepresented her status as a non-Virginia attorney when she entered

her appearance. As part of this representation, Ms. Styles-Anderson collected legal

fees, including advance legal fees that Ms. Styles-Anderson did not deposit into a

trust account. The parents of the juvenile represented by Ms. Styles-Anderson

retained counsel to recover the fees from Ms. Styles-Anderson.         Ms. Styles-

Anderson agreed that her conduct violated numerous of the Virginia Rules of

Professional Conduct. Pursuant to an agreed disposition, Ms. Style-Anderson was

suspended from the practice of law in Virginia for fifteen months. Subsequently,

this court temporarily suspended Ms. Styles-Anderson from the practice of law in

the District of Columbia, pending resolution of a reciprocal-discipline proceeding.

On September 15, 2017, Ms. Styles-Anderson filed the affidavit required by D.C.

Bar R. XI, § 14(g), attesting that Ms. Styles-Anderson had informed her clients that

she could no longer represent them.




      In reciprocal-discipline matters, identical discipline will ordinarily be

imposed. D.C. Bar R. XI, § 11(c). The Board in this case recommended an identical
                                           3


fifteen-month suspension from the practice of law in the District of Columbia, with

a fitness requirement and the requirement that Ms. Styles-Anderson make restitution

in a separate disciplinary matter, In re Styles-Anderson, 184 A.3d 846, 847-48 (D.C.

2018) (per curiam).      The Board further recommended that this sanction run

concurrently with the sanction imposed in the other matter.



      Except in circumstances not applicable here, “if no exceptions are filed to the

Board’s report, the [c]ourt will enter an order imposing the discipline recommended

by the Board.” D.C. Bar R. XI, § 9(h)(2); see In re Viehe, 762 A.2d 542, 543 (D.C.

2000) (per curiam) (“When . . . there are no exceptions to the Board’s report and

recommendation, our deferential standard of review becomes even more

deferential.”). We discern no reason to depart from the Board’s recommendation.



      Accordingly, it is



      ORDERED that Sharon Styles-Anderson is suspended for fifteen months,

nunc pro tunc to September 15, 2017, and that, per the sanction imposed in her earlier

discipline matter, she be required to prove her fitness to practice and make restitution

in the earlier matter before reinstatement. In re Styles-Anderson, 184 A.3d at 847-

48.
4




    So ordered.